Citation Nr: 0721864	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as  
a "crushed face."

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a "breathing 
disorder," claimed as secondary to service-connected 
deviated nasal septum and sinusitis.

5.  Entitlement to service connection for residuals of 
radiation exposure, to include erectile dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita Kansas.

Procedural history

The veteran served on active duty in the United States Army 
from January 1957 to December 1958. 

In the above mentioned June 2003 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for a "crushed face", a sleep disorder, hearing 
loss, a "breathing disorder" and radiation exposure 
residuals.  The veteran timely filed an appeal as to each 
issue. 

Remanded Issues

The issues of entitlement to service connection for a 
"breathing disorder" and for  residuals of radiation 
exposure, to include erectile dysfunction, are addressed in 
the REMAND portion of this decision and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC. 

Issues not on appeal

In an August 1998 rating decision, the RO granted service 
connection for a deviated nasal septum.  A noncompensable 
(zero percent) rating was assigned.  The August 1998 decision 
also denied the veteran's claim of entitlement to service 
connection for a retained metallic foreign body in the right 
orbit.  The veteran did appeal. 

The June 2003 rating decision continued noncompensable rating 
assigned for the deviated nasal septum rating.  Service 
connection was granted for sinusitis; 
a 10 percent disability rating was assigned.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In June 2003, the veteran sought to reopen his previously-
denied claim of entitlement to service connection for a 
retained metallic foreign body.  In an August 2004 rating 
decision the RO notified the veteran that he had not 
submitted new and material evidence and that his claim would 
remain closed.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  See Archbold, supra.

The only issues which are currently in appellate status are 
the five issues listed on the first page of this decision and 
discussed below.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has residuals of a 
head injury. 

2.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran suffers from a 
sleep disorder. 

3.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has hearing loss.



CONCLUSIONS OF LAW

1.  A "crushed face" was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Hearing loss was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of a head injury, claimed as a "crushed face," a 
sleep disorder, hearing loss, a breathing disorder, and 
residuals of radiation exposure, to include erectile 
dysfunction.  The latter two issues are being remanded for 
additional evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 24, 2003, including a request for evidence 
showing "a relationship between your current disability and 
an injury, disease, or event in service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining medical 
and employment records along with records from Federal 
agencies.  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The Board notes that the March 2003 letter specifically 
informed the veteran: "tell us about any additional 
information or evidence that you want us to try to get for 
you. . . . It's still your responsibility to support your 
claim with appropriate evidence."  See the March 24, 2003 
VCAA letter, page 4.  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  Because as discussed below the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has provided the 
veteran with a medical examination in May 2003 and has 
obtained his VA outpatient medical records and service 
medical records.   
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to three 
of the issues on appeal.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).


Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

Analysis

1.  Entitlement to service connection for residuals of a head 
injury, claimed as a "crushed face."

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), in-service injury, the 
veteran has alleged that he was struck in the face by a 
recoiling 280 mm gun while in service.  Although the specific 
incident was not documented in the veteran's service medical 
records, during his separation physical the physician noted 
that the veteran deviated his nasal septum as a result of 
trauma during active duty.  Consequently, Hickson element (2) 
has been met for an in-service head injury.  Indeed, service 
connection was granted for a deviated nasal septum in an 
August 1998 RO rating action.  [Service connection was later 
granted for sinusitis as secondary to the deviated nasal 
septum.]

With respect to element (1), there is no medical evidence of 
a current head or facial disability other than the deviated 
nasal septum and sinusitis, for which the veteran is already 
service connected.  The veteran himself has not identified 
any other disabilities resulting from a head injury for which 
service connection may be granted.  Accordingly, Hickson 
element (1) has not been met and the veteran's claim fails on 
this basis alone.

With respect to Hickson element (3), in the absence of a 
current head or face disability, it follows that a medical 
nexus is also lacking.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied and the veteran's claim 
fails on this basis as well.

The veteran has been accorded ample opportunity to present 
evidence supporting his claim, i.e., medical evidence of 
disorders consistent with a "crushed face" aside from the 
previously service-connected deviated nasal septum and 
sinusitis.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].identify the alleged present 

Because the claimed "crushed face" and the service-
connected deviated septum appear to be one and the same, 
granting service connection for the former would be a 
violation of VA's anti-pyramiding regulation, 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided]. 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current disability and 
medical nexus, service connection for residuals of a head 
injury, claimed as a "crushed face", is not warranted.  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.



2.  Entitlement to service connection for a sleep disorder. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical records do 
not indicate that the veteran was ever diagnosed with a sleep 
disorder.  The medical records reflect that the veteran 
complained of difficulty sleeping due to breathing problems 
associated with lying prone on a pillow.  He was advised to 
alter his sleeping posture to alleviate his breathing 
difficulty.  The May 2003 VA examination indicates that 
without nasal sprays the veteran "cannot breathe at all when 
reclining".  Prior to surgery to correct the deviated nasal 
septum, the veteran reported that he could not breathe 
through his nose at all.   

It is therefore clear from the medical evidence that the 
alleged "sleep disorder" involves difficulty breathing when 
reclining, and is part and parcel of the service-connected 
sinusitis, not a "stand alone" disability such as sleep 
apnea.  Therefore, given the lack of a current disability 
Hickson element (1) has not been met, and the veteran's claim 
fails on this basis alone. 

With respect to Hickson element (2), an in-service disease or 
injury, the evidence of record does not indicate that the 
veteran was ever treated or diagnosed with a sleep disorder 
while in military service.  As discussed above, there is some 
evidence of an in-service head injury.  Hickson element (2) 
is met to that extent. 

In the absence of a current disability, it follows that a 
medical nexus is also lacking.  Indeed, a review of the 
record reveals that the veteran has not submitted medical 
evidence establishing a link between the claimed sleep 
disorder and his military service.  Hickson element (3) has 
not been met, and the veteran's claim fails on this basis as 
well. 

In sum, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis and 
medical nexus, service connection for a sleep disorder is not 
warranted.  A preponderance of the evidence is against the 
claim, and the benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for hearing loss.

With respect to Hickson element (1), current disability, 
there is of record no medical evidence of a current diagnosis 
of bilateral hearing loss.  Despite the requests from the RO, 
the veteran has not submitted or identified any medical 
evidence which would establish a current hearing disability. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In the absence of any diagnosed hearing loss, service 
connection may not be granted.  See Brammer, supra.  
Accordingly, Hickson element (1) has not been met for the 
bilateral hearing loss claim, and it fails on this basis 
alone.

With respect to Hickson element (2), service medical records 
indicate that the veteran was seen in March 1957 for pain in 
his right ear.  Medical records also indicate that the 
veteran was seen twice in October 1958 for "plugged up 
ears" and pain in his right ear.  While the service medical 
records do not reveal that the veteran had any hearing 
problems while in service, Hickson element (2) has arguably 
been met. 

With respect to Hickson element (3), in the absence of a 
current hearing loss disability, it follows that a medical 
nexus is also lacking.  A review of the record reveals that 
the veteran has not submitted medical evidence attempting to 
link his in service injuries to a current hearing loss 
condition.  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the veteran's claim fails on this 
basis as well.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis and 
medical nexus, service connection for hearing loss is not 
warranted.  A preponderance of the evidence is against the 
claim, and the benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for residuals from a head 
injury, claimed as  
a "crushed face", is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for hearing loss is denied. 


REMAND

4.  Entitlement to service connection for a "breathing 
disorder," claimed as secondary to service-connected 
deviated nasal septum and sinusitis.

It appears that the veteran is be seeking service connection 
for a "breathing disorder" both on a direct basis and 
secondary to his service-connected deviated nasal septum and 
sinusitis. 

Medical records indicate that the veteran currently has 
tracheomalacia and asthma.  As has been discussed above, the 
veteran evidently sustained facial injuries in service, and 
he was granted service connection for a deviated nasal septum 
in August 1998 and sinusitis in June 2003.

In this case, there appears to be evidence that satisfies 
element (1) and element (2). The matter of medical nexus, 
element (3), raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002) ; see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board remands the case for further 
development, to include a VA examination and opinion.

5.  Entitlement to service connection for residuals of 
radiation exposure, to include erectile dysfunction.

The veteran is also seeking entitlement to service connection 
for radiation exposure residuals, to include erectile 
dysfunction.  In essence, he contends that he was exposed to 
radiation through his work with atomic weapons in a U.S. Army 
heavy artillery unit.  The Board notes that the veteran's 
separation examination reveals that he "worked with 
radioactive substances during work with atomic weapons" 
while in service. 

For reasons stated immediately below, the Board finds that 
the issue of entitlement to service connection for radiation 
exposure residuals, to include erectile dysfunction, must be 
remanded to the agency of original jurisdiction for 
additional evidentiary development.

The Board initially observes that the veteran has been rather 
vague concerning claimed residuals of radiation exposure.  As 
far as the Board can determine, the only specifically 
identified claimed residual is erectile dysfunction. 

The veteran's claim involves the application of 38 C.F.R. 
§ 3.311.  In pertinent part, 38 C.F.R. § 3.311 currently 
reads as follows:

(a) Determinations of exposure and dose -  

(1) Dose assessment.  In all claims in which it is 
established that a radiogenic disease first became 
manifest after service and was not manifest to a 
compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 
3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature 
of the radiation dose or doses . . ..

(2) Request for dose information.  Where necessary 
pursuant to paragraph (a)(1) of this section, dose 
information will be requested as follows:
. . .

(iii) Other exposure claims.  In all other claims 
involving radiation exposure, a request will be 
made for any available records concerning the 
veteran's exposure to radiation.  These records 
normally include but may not be limited to the 
veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other record which may 
contain information pertaining to the veteran's 
radiation dose in service.  All such records will 
be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose 
estimate, to the extent feasible based on available 
methodologies. 

Erectile dysfunction is not a radiogenic disease.  No 
radiogenic disease, as that term is defined in 38 C.F.R. 
§ 3.311, is identified in the medical records.  Thus, (iii) 
above applies.  

A review of the record reveals that a dose assessment for the 
veteran's in-service ionizing radiation exposure has not been 
obtained.  Since the veteran is claiming his erectile 
dysfunction stems from his radiation exposure the Board finds 
that additional development in the form of obtaining a dose 
estimate is required. 

Additionally, the veteran may be service-connected for 
erectile dysfunction without regard to the statutory 
presumptions mentioned above if it can be shown that his 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Since the medical records demonstrate that the veteran 
currently has erectile dysfunction the Board believes a 
medical opinion is necessary to determine whether or not the 
veteran's disability is a residual of exposure to radiation 
as he claims or is or otherwise the result of military 
service. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for an examination 
of the veteran. The examiner should 
determine whether any pulmonary or 
respiratory disorder currently exists.  The 
examiner should also express an opinion 
whether it is as likely as not that any 
such disorder was incurred during or due to 
his military service, or is caused by the 
service-connected sinusitis and deviated 
septum.  The report of examination should 
be associated with the veteran's VA claims 
folder.  

2.  VBA should contact the National 
Personnel Records Center and request a copy 
of the veteran's complete service personnel 
records, as well as his Record of 
Occupational Exposure to Ionizing Radiation 
(Form DD-1141), provided that there is one 
on file.  Any such records so obtained 
should be associated with the veteran's VA 
claims folder.  If it is deemed to be 
necessary based on the state of the record, 
additional steps should be taken to prepare 
a dose estimate.

3.  VBA should then arrange for a physician 
to review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
erectile dysfunction is a result of 
exposure to radiation in service or is 
otherwise related to the veteran's military 
service.  If the reviewing physician finds 
that physical examination of the veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

4.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims for entitlement to service 
connection for a "breathing disorder" and 
radiation exposure residuals, to include 
erectile dysfunction.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


